Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on October 11, 2022 is acknowledged.  Claims 1-15 were canceled, claim 33 was amended and Claims 16-34 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group I, claims 16-32, drawn to a supplement and without traverse L-aspartyl-L-arginine with free arginine from List I and amino acid therapy from List II in the response filed October 11, 2022.  Applicant’s election of Group I is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 The restriction is still deemed proper and made final in this office action.  Claims 19-20, 22, 26-27 and  33-34 are withdrawn from consideration as being drawn to a non-elected invention/species.  Claims 16-18, 21, 23-25, 28-32 are examined on the merits of this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18, 23-25, 28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  16 recites the limitation " β-aspartyl-containing dipeptides" in line 2 and “the β -dipeptides” in line 3.  There is insufficient antecedent basis for “the β -dipeptides”.  It is suggested that Applicant amended claim 16 to recite “β-aspartyl-containing dipeptides” in line 3.  Claims 23-24 also comprise the “β -dipeptides” which also lack antecedent basis.  Again, it is suggested that Applicant amended claims 23-24 to recite “β-aspartyl-containing dipeptides”.
Claim 17 is dependent on claim 16 and claims “wherein the amino acid component”. Again, the phrase “amino acid component” lacks antecedent basis and it is unclear what applicants are referring to as it can be the free second amino acid or the dipeptide.  Applicant should particularly point out and distinctly claim their invention.
Claim 18 is dependent on claim 17 (which is dependent on claim 16) and claims “wherein the amino acid component”. Again, the phrase “amino acid component” lacks antecedent basis and it is unclear what applicants are referring to as it can be the free second amino acid or the dipeptide.  Applicant should particularly point out and distinctly claim their invention.
Claim 24 is dependent on claim 16 and claims “and the amino acid component”. Again, the phrase “the amino acid component” lacks antecedent basis and it is unclear what applicants are referring to as it can be the free second amino acid or the dipeptide.  Applicant should particularly point out and distinctly claim their invention.  Claim 25 is also rejected due to its dependence on claim 24 and not clarifying this point of confusion.
Claim 28 claims “which further comprises an applicable concentration of one or more components conventionally used in food or feed supplements”.  Applicants do not specifically define what “applicable concentration” would be and this term is synonymous with “relevant” or “appropriate” and would be dependent what the purpose was for and thus, one cannot determine what the “applicable concentration” would be without any specific guidance.  Furthermore, the term “conventionally used” is not specifically defined and one cannot determine whether a component is considered “conventional” or not because it is relative to the application and what one considers conventional may not be conventional to another.  Applicant should clarify this point of contusion and particularly point out there invention.
Regarding claim 30, the phrase "such as" (in line 4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 30, the phrase "including" (in line 2 following arginine supplementation) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18, 21, 23-25, 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sallam* (WO2017068149 A1).
	Sallam* discloses a food/therapeutic supplement comprising one or more β- dipeptides, or oligomers thereof, or salts thereof, wherein each of the β-dipeptides comprises β-L-aspartyl as a first amino acid residue (see clams 1). Regarding claims 16-18, Sallam* further teaches wherein the second amino acid of the dipeptide is arginine and/or in L or D configuration (see claim 3).  Sallam* further teaches including a free amino acids (see claim 7) which encompasses arginine (claim 7 (i)).  Regarding claim 21, Sallam* teaches the dipeptide β-L-aspartyl-L-arginine and free arginine (see claims 4, 7).  Regarding clam 23, Sallam* teaches wherein the β- dipeptides are chemically modified (see claim 5 (ii)).  Regarding claims 28-29, Sallam* teaches including vitamins and minerals (see page 9, line 13 ).  Sallam* teaches gluten in an applicable amount of .1-20% (see page 9, last 7 lines).
*Regarding the limitations of “which is for a person in need of arginine supplementation” (claim 30); “which is for nutritional therapy” (claim 31); “which is an amino acid supplement for food, human nutrition and sport nutrition” (claim 32); Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Sallam* teaches the identical composition comprising the free amino acid and β-L-aspartyl containing dipeptides and this combination would be capable of being used as a supplement for food.  Nevertheless, Sallam* teaches the supplement as food (claim 8).
Regarding claims 24-25, Sallam* teaches .001-10wt% free amino acids and .01 to 5% dipeptides (claims 6-7 and page 9, lines 1-3).  Sallam* also gives an example of free amino acid at .7% and dipeptide .01-5% which encompasses 1 to 1 ratio (see page 9, lines 20-29).   Sallam teaches diets with 1.25 or 2.5% dipeptide with corresponding amounts of free amino acids (see page 12, second paragraph, see also page 13).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 16-18, 21, 23-25, 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11020337 in view of Sallam (WO2017162879). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “nutritional or therapeutic supplement comprising a mixture of one or more P-aspartyl-containing dipeptides, or oligomers thereof, or salts thereof, wherein each of the p3-dipeptides comprises P-L-aspartyl as a first amino acid residue which is bound to an amino acid selected from arginine, ornithine, and citrulline as the second amino acid residue, and the respective free second amino acid(s) or salts thereof” (see claim 16).  The instant application further claims wherein the amino acid component and the second amino acid of the P-aspartyl-containing dipeptide are of L- or D- configuration (claim 17); the B-dipeptides being chemically modified (see claim 23); which comprises a molar ratio in the range from about 3:1 to about 1:3, or a molar ratio of about 1:1 (claim 25); additional components (see claims 28-29) with the intended use of nutritional therapy or food (claims 31-32).
U.S. Patent No. 11020337 claims “a composition comprising one or more β-dipeptides, or oligomers thereof, or salts thereof, wherein each of the β-dipeptides comprises βL-aspartyl as a first amino acid residue” (see claim 1). U.S. Patent No. 11020337 further claims β-L-aspartyl-L-arginine (claim 2); in L or D configuration (claim 5); free amino acids and vitamins (see claims 10-11); chemical modification of the dipeptides (see claims 7); overlapping ranges of dipeptides to free amino acids (claims 8 and 10).   U.S. Patent No. 11020337  is silent to using arginine as the free amino acid however, Sallam (WO2017162879) claim arginine as the free amino acid (claim 8).  It would have been obvious at the time of the invention to use arginine as the free amino acid given that Sallam teaches the same formulations including arginine for the same purpose as being in a therapeutic formulation for the hair.  
*Regarding the limitations of “which is for a person in need of arginine supplementation” (claim 30); “which is for nutritional therapy” (claim 31); “which is an amino acid supplement for food, human nutrition and sport nutrition” (claim 32); Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Sallam teaches the identical composition comprising the free amino acid and β-L-aspartyl containing dipeptides and this combination would be capable of being used as a supplement for food.  Regarding the ratios of dipeptide and free amino acids, Sallam teaches ranges that overlap and it would have been obvious to optimize with the ranges taught to achieve optimal therapeutic effectiveness.


Claim(s) 16-18, 21, 23-25, 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10939692 in view of Sallam* (WO2017068149 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “nutritional or therapeutic supplement comprising a mixture of one or more P-aspartyl-containing dipeptides, or oligomers thereof, or salts thereof, wherein each of the p3-dipeptides comprises P-L-aspartyl as a first amino acid residue which is bound to an amino acid selected from arginine, ornithine, and citrulline as the second amino acid residue, and the respective free second amino acid(s) or salts thereof” (see claim 16).  The instant application further claims wherein the amino acid component and the second amino acid of the P-aspartyl-containing dipeptide are of L- or D- configuration (claim 17); the B-dipeptides being chemically modified (see claim 23); which comprises a molar ratio in the range from about 3:1 to about 1:3, or a molar ratio of about 1:1 (claim 25); additional components (see claims 28-29) with the intended use of nutritional therapy or food (claims 31-32).
US Patent No. ‘337 claims a composition comprising B-Laspartyl dipeptides wherein the second amino acid is arginine (see claims 1-2). US Patent No. ‘337 further claims chemically modified dipeptides (claim 6); free amino acids such as arginine (claims 8-9). US Patent No. ‘337 is silent to including additional components like vitamins.  However, Sallam* teaches including vitamins and minerals (see page 9, line 13 ) in the same compositions.  Sallam* teaches gluten in an applicable amount of .1-20% (see page 9, last 7 lines). Sallam* teaches .001-10wt% free amino acids and .01 to 5% dipeptides (claims 6-7 and page 9, lines 1-3).  Sallam* also gives an example of free amino acid at .7% and dipeptide .01-5% which encompasses 1 to 1 ratio (see page 9, lines 20-29).   Sallam teaches diets with 1.25 or 2.5% dipeptide with corresponding amounts of free amino acids (see page 12, second paragraph, see also page 13).
It would have been obvious at the time of the invention to include vitamins, gluten and other feed components in the composition of US Patent NO. ‘692 and the concentrations taught by Sallam* given that the compositions of Sallam* are for the same purpose, feed for animals and including additional feed components is routine in the art and would be obvious in light of Sallam*.
*Regarding the limitations of “which is for a person in need of arginine supplementation” (claim 30); “which is for nutritional therapy” (claim 31); “which is an amino acid supplement for food, human nutrition and sport nutrition” (claim 32); Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, US Patent NO. ‘692 in view of Sallam* teaches the identical composition comprising the free amino acid and β-L-aspartyl containing dipeptides and this combination would be capable of being used as a supplement for food.  Nevertheless, US Patent No. ‘692 teaches the supplement as food (claim 18).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654